KAROHL, Judge.
Little can be written about this appeal because very little has been filed by defendant-appellant except a notice of appeal. Both the “legal file” and “appellant’s brief” are unworthy of the description. There are no pleadings in the legal file, not even a petition. No transcript of proceedings has been furnished. It appears that defendant has endeavored to appeal from a money judgment in a civil proceeding. In an effort to give a pro se defendant all the consideration possible, under the circumstances created by his presentation, we have screened the “legal file” and “appellant’s brief.” We conclude that the notice of appeal was not timely filed as required by Rule 81.04. Accordingly, we dismiss.
We know very little about proceedings in the trial court. The “legal file” contains a docket sheet which shows three entries, the first describes the filing of a notice of appeal on November 6, 1986. The only judgment from which defendant attempts to appeal which appears in the legal file was entered in favor of plaintiff Patterson on April 23, 1986 for $5,000 and court costs. Rule 81.04 provides, “[n]o such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final.” The judgment entered in a court tried case on April 23, 1986 became final on May 23, 1986. Rule 81.05(a). The notice of appeal filed on November 6, 1986 was not timely filed. In this finding we are mindful that the notice of appeal refers to a judgment of November 6,1986 and the filing of an after trial motion on the same date. No such judgment or motion are confirmed by any documents filed by defendant-appellant or by his “brief.” No such documents were filed in response to a *295letter sent by this court to defendant on December 15, 1986 which requested a copy of the judgment appealed from and a copy of the motion for new trial, if filed. On January 8, 1987 appellant filed a “legal file” which wholly fails to comply with the requirements of Rule 81.12(a). We call appellant’s attention to the requirement of that Rule which says in part: “The legal file shall always include, in chronological order: the pleadings upon which the action was tried, the verdict, the findings of the court or jury, the judgment or order appealed from, motions and orders after judgment, and the notice of appeal, together with their respective dates of filing or entry of record ...”
The notice of appeal filed by defendant on November 6, 1986 was ineffective to invoke our jurisdiction. Rule 81.04. Appeal dismissed.
PUDLOWSKI, P.J., and CRANDALL, J., concur.